United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE NAVY, PEARL
HARBOR NAVAL SHIPYARD,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-813
Issued: October 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decisions dated May 2 and December 16, 2008 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on June 8, 2007 in the performance of duty.
FACTUAL HISTORY
On June 20, 2007 appellant, then a 39-year-old painter leader, filed a traumatic injury
claim alleging that he sustained a back sprain from shoveling sand grit at work on June 8, 2007.
He stopped work on June 11, 2007 and returned on June 15, 2007. A June 8, 2007 employing
establishment dispensary permit form signed by a physician’s assistant indicated that appellant

should work restricted duties as tolerated and checked a box on the form indicating that the
condition was occupational in nature. The supervisor’s portion of the form advised that
appellant reported a back injury. Also of record are subsequent dispensary permit forms wherein
a physician’s assistant noted that appellant’s duties should be restricted.
In a June 14, 2007 work restriction form, Dr. Baron Ching, a Board-certified internist,
diagnosed back pain. He also noted that appellant was excused from work between June 11 and
14, 2006 and could return to work on June 15, 2007. In a July 7, 2007 attending physician’s
report, Dr. Ching noted that the history of injury consisted of shoveling a spilled load of grit
from a two-ton bag. He indicated no evidence of concurrent or preexisting injury. Dr. Ching
found pain in the lumbosacral area and diagnosed low back pain. He checked a box “yes”
indicating that appellant’s condition was caused or aggravated by his employment activity,
noting that appellant shoveled two tons of grit. Dr. Ching also submitted a July 7, 2007 work
restriction form indicating that appellant could work full time within certain restrictions.
Appellant also submitted several physical therapy notes dated between June 28 and
August 18, 2008.
On September 6, 2007 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit additional evidence.
Appellant was asked to provide additional medical evidence which included a diagnosis of his
medical condition and opinion from a physician on causal relationship.
A June 14, 2007 report from Dr. Ching noted appellant’s complaint of “more back pain”
since June 8, 2007. He indicated that appellant reported shoveling two tons of sand into
containers that required bending, lifting and twisting. Dr. Ching further indicated that appellant
reported low back pain the next day with difficulty standing up straight. He noted tenderness to
palpation in the lumbosacral area and no lateralizing neurologic deficits. Dr. Ching diagnosed
low back pain and a “strong suspicion” that appellant may have herniated L4-5 or L5-S1. On
July 7, 2007 he noted appellant’s complaint of continued slight back pain. Upon examination,
Dr. Ching found full range of motion of appellant’s back with no tenderness to palpation and no
neurological deficits. He diagnosed back pain from unloading tons of sandblasting grit. An
August 22, 2007 work restriction form from Dr. Ching indicated that appellant could return to
regular duty on August 23, 2007. In a report of the same date, he reiterated appellant’s
complaint of slight pain. Dr. Ching found full range of motion of appellant’s back with no
neurologic deficits. He diagnosed resolved back pain and to rule out sprain or strain.
In an October 10, 2007 decision, the Office denied appellant’s claim for compensation
finding insufficient medical evidence to support that he sustained a medical condition as a result
of the accepted work incident.
In a January 22, 2008 letter, appellant requested reconsideration and noted that he was
resubmitting records from Dr. Ching. In a June 14, 2007 report, Dr. Ching noted that appellant
sustained a traumatic injury to his lower back due to shoveling sand grit. He opined that he had a
“strong suspicion” that appellant may have herniated L4-5 or L5-S1 causing his low back pain.
Appellant also submitted several physical therapy notes already of record.

2

In a May 2, 2008 decision, the Office denied modification of its October 10, 2007
decision finding that the additional medical evidence insufficient to establish a causal
relationship between appellant’s condition and the work incident. It noted that Dr. Ching did not
offer a firm diagnosis.
On October 6, 2008 appellant requested reconsideration. He noted that he promptly
notified his supervisor of his claimed injury and asserted that the medical evidence was sufficient
to establish his claim.
In an October 6, 2008 report, Dr. Ching noted that he first saw appellant on June 14, 2007
for his complaint of back pain from a June 8, 2007 work injury. He reiterated his diagnosis of
low back pain with suspicion of herniation of L4-5 or L5-S1. Dr. Ching noted that he had
recommended physical therapy. He also noted that appellant’s condition had resolved within
12 weeks. Dr. Ching noted that he did not take x-rays as appellant had uncomplicated lower
back pain, which generally resolves without any intervention within six weeks. He also
questioned the Office’s adjudication, noting that the diagnosis of lower back pain was “a
universally accepted syndrome/diagnosis in the medical and insurance world.” Appellant also
submitted other reports from Dr. Ching already of record.
In a December 16, 2008 decision, the Office denied modification of its May 2, 2008
decision finding the medical evidence insufficient to establish that appellant sustained a low back
condition. It found noted that Dr. Ching did not offer a firm diagnosis.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record supports that appellant shoveled two tons of sand grit at work on
June 8, 2007. However, the medical evidence is insufficient to establish a causal relationship
between his lower back condition and the June 8, 2007 work incident.
In an attending physician’s report dated July 7, 2007, Dr. Ching diagnosed low back pain.
He also checked a box “yes” indicating that appellant’s condition was caused or aggravated by
shoveling two tons of grit. Although this report supports causal relationship, it lacks medical
rationale specifically explaining how the act of shoveling contributed to the diagnosed low back
condition. The Board has held that medical reports not containing rationale on causal relation
are entitled to little probative value and are generally insufficient to meet an employee’s burden
of proof.5 Moreover, pain is a symptom, not generally a compensable medical diagnosis.6
Dr. Ching’s narrative report of the same date diagnosed back pain from unloading tons of
sandblasting grit. Although this report generally supports causal relationship, it lacks medical
reasoning relating the June 8, 2007 work incident to a diagnosed back condition. As noted,
medical evidence without rationale is of little probative value.
In reports dated June 14, 2007 and October 6, 2008, Dr. Ching diagnosed lower back pain
due to shoveling. He also indicated that he had a strong suspicion that appellant may have
herniated L4-5 or L5-S1, which caused his low back pain. However, these reports are equivocal
with regard to a firm medical diagnosis as the physician advised that he had a “strong suspicion”
and that appellant “may have” make his opinion equivocal.7 Although Dr. Ching questioned
why the Office did not accept a diagnosis of pain, the Board has, as noted, held that pain alone, is

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008). See Alberta S. Williamson, 47 ECAB 569
(1996) (an opinion on causal relationship which consists of a physician checking “yes” on a medical form report
without further explanation or rationale is of little probative value).
6

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

7

See Kathy Kelley, 55 ECAB 206 (2004) (the Board has held that opinions such as, the implant “may have
ruptured” and that the condition is “probably” related, “most likely” related or “could be” related are speculative and
diminish the probative value of the medical opinion).

4

not a compensable diagnosis.8 He did not adequately describe of the physiological mechanism
causing injury.
In a report dated August 22, 2007 and work restriction forms dated June 14 and
August 22, 2007, Dr. Ching diagnosed back pain but did not address whether or how appellant’s
June 8, 2007 work incident caused his diagnosed condition. These reports do not support
appellant’s claim as medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9
The record also contains several reports and records from appellant’s physical therapists
and physician’s assistants. However, these reports are of no probative value as physical
therapists and physician’s assistants are not considered physicians under the Act and as a result,
they are not competent to provide a medical opinion.10 Consequently, the Board finds that
appellant has not submitted sufficient medical evidence to establish that shoveling sand on
June 8, 2007 caused or aggravated his lower back condition.
On appeal, appellant asserts that Dr. Ching did not satisfy the burden to submit sufficient
medical evidence and that the denials of his claim should have been directed to him as he is
knowledgeable of the medical practices for a workers’ compensation claim. As noted, he has the
burden of proof in establishing the essential elements of his claim, including submitting medical
evidence providing a diagnosis of his condition and supporting that his claimed condition is
caused by an employment incident.11
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury on June 8, 2007 in the performance of duty.

8

Supra note 6.

9

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

10

See David P. Sawchuk, 57 ECAB 316 (2006). See also 5 U.S.C. § 8101(2).

11

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008) (an employee seeking benefits under the
Act has the burden of establishing the essential elements of his or her claim, including that any disability or specific
condition for which compensation is claimed is causally related to the employment injury).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated December 16 and May 2, 2008 are affirmed.
Issued: October 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

